DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement dated 12/10/2020 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Note, claims 2-10 are indefinite because they depend from indefinite claim 1 and fail to cure the deficiencies of the claim from which they depend.
Claims 3-5 are indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3-5 recite the broad recitation “between 1 and 50 mm”; “between 50 and 50 000 kg” or “between -30degC and 70degC”, and the claims also recite “preferably” along with narrower ranges which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 6, “the net-rope assembly” lacks clear antecedent basis.  While claim 1 recites a desulfurization net with attached ropes, the claim never refers to it as a “net-rope assembly”.  Clarification and/or correction is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of introducing an oxidizing gas. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Note, claims 2-10 are included in this rejection because they depend from rejected claim 1 and fail to cure the deficiencies of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695).
With respect to claim 1, the reference of Huang et al. discloses a plant (Fig. 1) for producing at least partially desulfurized biogas, including a biomass digester (Fig. 1) including: a chamber (4) in which an anaerobic digestion of the biomass takes place (¶[0021] of the 
While the reference of Huang et al. discloses the use of a net structure, claim 1 differs by reciting that the net includes attached ropes which hang down to the biogas-digestate interface.
The reference of Bernhardt et al. discloses that it is known in the art to provide a biomass digester (10) with a horizontal desulfurization structure (11) (Fig. 1) and/or vertically extending desulfurization structure (11) (Fig. 3).  The reference also discloses that the desulfurization system (11) can be arranged exclusively in the gas space or can partially protrude into the substrate space (¶[0017] of the machine translation).
The reference of Minamihashi discloses that it is known in the art to employ nets and/or ropes as carriers for microorganisms (See English language abstract).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the net structure of the primary reference with ropes which also support the desulfurizing microorganism for the known and expected result of providing additional surface area within the gas space for contacting the microorganisms with the gas to be treated.  The use of ropes in addition to the nets structure being suggested by the reference of Minamihashi as a means conventional in the art for supporting microorganisms in a mass exchange environment.
With respect to claim 2, the reference of Huang et al. discloses that the carrier material can be made of polyethylene (¶[0012] of the machine translation).
.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695) taken further in view of Uraumi et al.(JP 2002-309604 with corresponding machine translation).
The combination of the references of Huang et al., Bernhardt et al. and Minamihashi has been discussed above with respect to claim 1.
Claims 7 and 8 differ by reciting that porous blocks that can be activated carbon are attached to the net and/or ropes.
The reference of Huang et al. discloses that the microorganism can be directly attached to the net structure or can be adsorbed on a porous adsorption filler that is attached to the net structure (¶[0012] of the translation).
The reference of Uraumi et al. discloses that it is known in the art to provide a deodorizing structure or filter with carrier for microorganisms that is a fibrous activated carbon carrier (¶[0011] of the machine translation).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the net and/or rope .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.(CN 102174378 with corresponding English language machine translation) in view of Bernhardt et al. (DE 102014222703 with corresponding English language machine translation) and Minamihashi (JP 60064695) taken further in view of Schluter et al.(US 2010/0317095).
The combination of the references of Huang et al., Bernhardt et al. and Minamihashi has been discussed above with respect to claim 1.
While the combination of the references as discussed above with respect to claim 1 include a digester required of claim 9 and the reference of Huang et al. discloses that the digester includes biomass and includes a device for injecting oxidizing mass and a step of introducing air into the digester (¶[0014] of the translation), claim 9 specifically requires the steps of injecting biomass into the digester and mixing the biomass.
The reference of Schluter et al. discloses that it is known in the art to agitate or mix the biomass within an anaerobic digester to facilitate the release of gas from the liquid substrate and provide uniform temperature within the biomass (¶[0003]).  The reference of Schluter et al. also discloses that it is known in the art to introduce or inject biomass into an anaerobic digester (¶[0036]).  As a result, it would have been obvious to one of ordinary skill in the art to mix the biomass of the modified primary reference for the known and expected result of improving the 
With respect to claim 10, the reference of Huang et al. discloses that the oxidizing gas is air (¶[0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references of Martens (US 2008/0227071) and Marcus (CN 201825951) are cited as prior art that pertains to the desulfurization of biogas within an anaerobic digester.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB